Case 1:21-cv-03471-MKB-SJB Document 1 Filed 06/21/21 Page 1 of 10 PageID #: 1



HENG WANG & ASSOCIATES, P.C.
305 Broadway, 7th Floor
New York, NY 10007
Tel:   (212) 203-5231
Fax: (212) 203-5237
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
ZHEN LEI,                                                                    PLAINTIFF’S COMPLAINT

                                                Plaintiffs,
         -against-                                                           JURY TRIAL DEMANDED

                                                                             CIVIL ACTION
A & C SEAFOOD INTERNATIONAL GROUP CORP.;
MARK CHEN a/k/a QIA CHEN; and MEI CHEAH                                      CASE NUMBER: 21-cv-3471

                                                 Defendants.
-------------------------------------------------------------------------X

         Plaintiff ZHEN LEI (“Plaintiff”), by and through his undersigned attorneys, alleges as

follows, upon information and belief, and personal knowledge:

                                          JURISDICTION AND VENUE

    1. This Court has subject matter jurisdiction over Plaintiff’s federal claims pursuant to the

         Fair Labor Standards Act (“FLSA”), 29 U.S.C. §216 and 28 U.S.C. §1331 and 1337.

    2. This Court has supplemental jurisdiction over Plaintiff’s New York state claims

         pursuant to 28 U.S.C. §1367.

    3. Venue is proper in this district pursuant to 28 U.S.C. §1391 because Defendants’ business

         is located in this district and a substantial part of the events or omissions giving rise to

         the claims occurred in this district.

                                           NATURE OF THE ACTION

    4. This action is brought to recover unpaid wages, including unpaid minimum wages and


                                                              1
Case 1:21-cv-03471-MKB-SJB Document 1 Filed 06/21/21 Page 2 of 10 PageID #: 2



      unpaid overtime wages, as well as damages pursuant to the Wage Theft Prevention Act,

      owed to Plaintiff as well as injunctive and declaratory relief against Defendants’

      unlawful actions, and to recover attorneys’ fees and costs.

   5. Plaintiff alleges that, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201

      et seq., (“FLSA”), and 29 U.S.C. § 216(b), to remedy violations of the wage-and-hour

      provision of the FLSA by Defendants, that have deprived Plaintiff of his lawful (i) wages

      from Defendants for overtime work for which he did not receive overtime premium pay

      as required by law; (ii) minimum wages for hours for which he was paid less than the

      minimum wages; (iii) liquidated damages pursuant to the FLSA, 29 U.S.C. §§ 201 et.

      seq.; (iv) pre-judgment interest; (v) attorneys’ fees and costs; and (vi) appropriate

      injunctive relief.

   6. Plaintiff also brings this action to remedy violations of the wage-and-hour provision of

      the New York Labor Laws (“NYLL”) by Defendants, that have deprived Plaintiff of his

      lawful (i) wages from Defendants for overtime work for which he did not receive

      overtime premium pay as required by law; (ii) minimum wages for hours for which he

      was paid less than the minimum wages; (iii) spread of hours claim pursuant to the

      NYLL; (iv) liquidated damages pursuant to the NYLL; (v) compensation for Defendants’

      violations of the Wage Theft Prevention Act (“WTPA”); (vi) pre-judgment interest; (vii)

      attorneys’ fees and costs; and (viii) appropriate injunctive relief.

                                         THE PARTIES

   7. Plaintiff is an individual residing in the State of New York.

   8. Defendant A & C Seafood International Group Corp. (hereinafter “A & C Seafood”) is an

      entity formed in the State of New York on December 6, 2013.

                                                2
Case 1:21-cv-03471-MKB-SJB Document 1 Filed 06/21/21 Page 3 of 10 PageID #: 3



   9. Since its inception, A & C Seafood has been operating a wholesale seafood business.

      A & C’s business address is 18-32 127 St., College Point, NY 11356.

   10. Defendants’ customers generally included supermarkets and stores; however there were

      other customers as well.

   11. Defendant Mark Chen (hereinafter “Mark”), upon information and belief, is the boss of

      the A & C business enterprise. At all relevant times, Mark maintained control, oversight

      and direction over the operation of the business, including its employment and pay

      practices.

   12. Defendant Mei Cheah (hereinafter “Mei”), upon information and belief, is the wife of

      Defendant Mark. At all relevant times, Mei maintained control, oversight and direction

      over the operation of the business, including its employment and pay practices.

                          PLAINTIFF’S FACTUAL ALLEGATIONS

   13. Plaintiff was employed by Defendants from approximately September 28, 2020 to

      November 16, 2020. He worked as a driver for Defendants and would often drive a

      company van and make deliveries, generally in New York.

   14. In addition to making deliveries, his duties also included picking up payments from

      customers, and selling seafood to supermarkets on behalf of Defendants.

   15. Plaintiff generally worked six days per week and was generally off on Sundays.

   16. Plaintiff did not have a fixed work schedule and needed to stand by at the last minute

      (generally the day before) in order to find out his work schedule.

   17. Furthermore, Plaintiff was not afforded proper meal breaks.

   18. Plaintiff received a fixed monthly salary of $3,000 regardless of hours worked.

   19. Plaintiff only received one payment during his entire employment. This payment of

                                               3
Case 1:21-cv-03471-MKB-SJB Document 1 Filed 06/21/21 Page 4 of 10 PageID #: 4



      $3,000 was received on approximately October 27, 2020.

   20. Plaintiff generally worked at least 11 hours per day (and sometimes at least 13 hours).

   21. At all relevant times herein, Plaintiff was an employee engaged in commerce and/or in

      the transfer of goods for commerce, as defined in the FLSA and its implementing

      regulations.

   22. At all relevant times herein, Plaintiff’s hourly wages were less than the statutory federal

      and state minimum wages in effect at relevant times.

   23. Defendants willfully failed to pay Plaintiff an amount at least equal to the federal or

      New York state minimum wages in effect during all relevant time periods.

   24. At all relevant times herein, the FLSA, the New York Labor Law, and the supporting

      New York State Department of Labor regulations required Defendants to pay Plaintiff

      overtime wages at a wage rate of 1.5 times their regular rate for hours worked in excess

      of forty hours per week.

   25. Defendants willfully failed to Plaintiff overtime pay for hours worked beyond 40 hours

      in a workweek, in violation of the FLSA, the New York Labor Law, and the supporting

      New York State Department of Labor regulations.

   26. In addition, Defendants refused to provide Plaintiff written notice of his regular rate of

      pay or overtime rate of pay, in violation of New York Labor Law § 195.1 and the Wage

      Theft Prevention Act.

   27. Defendants failed to provide Plaintiff with accurate paystubs and W-2s as required by

      state and federal law.

   28. As a result of these violations of federal and state law, Plaintiffs is entitled to (1) unpaid

      overtime wages for overtime hours for which he was paid less than one and a half times

                                                  4
Case 1:21-cv-03471-MKB-SJB Document 1 Filed 06/21/21 Page 5 of 10 PageID #: 5



      his regular rate; (2) unpaid minimum wages for the amount which is less the statutory

      requirement; (3) liquidated damages, and all other remedies prescribed by statute; (4)

      injunctive relief to enjoin Defendants from violations of federal and state law; (5)

      attorneys’ fees and costs as provided by statute or otherwise; (6) and all other legal and

      equitable remedies this Court deems appropriate.

   29. By the conduct described in this Complaint, Defendants have willfully committed

      widespread violations of the Fair Labor Standards Act and the New York Labor Law by

      failing to pay Plaintiff proper overtime and minimum wages as required by law.

                                      COUNT I
                    Overtime Wages Under the Fair Labor Standards Act

   30. Plaintiff re-alleges and incorporates by reference all allegations in the preceding

      paragraphs as if fully set forth herein.

   31. The Defendants have engaged in a widespread pattern and practice of violating the

      FLSA, as detailed in this Complaint.

   32. At all relevant times, Defendants have had a policy and practice of refusing to pay

      overtime compensation to their employees for hours they worked in excess of forty

      hours per week to which Plaintiff was entitled under 29 U.S.C. §206(a), in violation of 29

      U.S.C. §207(a)(1).

   33. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the

      meaning of 29 U.S.C. § 255(a).

   34. Defendants have not made a good faith effort to comply with the FLSA with respect to

      their compensation of Plaintiff.

   35. By reason of Defendants’ FLSA violations, Plaintiff is entitled to recover from

      Defendants his unpaid overtime wages and an equal amount in the form of liquidated
                                                 5
Case 1:21-cv-03471-MKB-SJB Document 1 Filed 06/21/21 Page 6 of 10 PageID #: 6



      damages, as well as reasonable attorneys’ fees and costs of the action, including post-

      judgment interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b), all in an amount

      to be determined at trial.

                                       COUNT II
                         Overtime Wage Under New York Labor Law

   36. Plaintiff re-alleges and incorporates by reference all allegations in the preceding

      paragraphs as if fully set forth herein.

   37. At all relevant times, Defendants employed Plaintiff within the meaning of the New

      York Labor Law §§ 2 and 651.

   38. Defendants willfully violated Plaintiff’s rights by failing to pay him overtime wages for

      hours worked in excess of forty hours per week at a wage rate of 1.5 times their regular

      rate of pay or, at a minimum, the minimum wage to which Plaintiff was entitled under

      New York Labor Law 652, in violation of 12 N.Y.C.C.R.R. 142-2.2.

   39. Defendants’ failure to pay overtime was willful within the meaning of New York labor

      Law § 663 and supporting regulations.

   40. By reason of Defendants’ violations of New York Labor Law, Plaintiff is entitled to

      recover from Defendants his unpaid overtime wages, liquidated damages, as well as

      reasonable attorneys’ fees and costs of the action, including interest, pursuant to New

      York labor Law 198, all in an amount to be determined at trial.

                                   COUNT III
                 Minimum Wages Due Under the Fair Labor Standards Act

   41. Plaintiff re-alleges and incorporates by reference all allegations in the preceding

      paragraphs as if fully set forth herein.

   42. Defendants failed to compensate Plaintiff with wages of at least equal to the applicable


                                                 6
Case 1:21-cv-03471-MKB-SJB Document 1 Filed 06/21/21 Page 7 of 10 PageID #: 7



      minimum hourly wage, in violation of 29 U.S.C. §§206(a).

   43. Defendants' violation of the FLSA, as described in this Complaint, has been willful and

      intentional.

   44. By reason of Defendants' FLSA violations, Plaintiff is entitled to recover from

      Defendants, jointly and severally, his unpaid minimum wages, liquidated damages, as

      well as reasonable attorneys' fees and costs of the action, including post-judgment

      interest, pursuant to the FLSA, specifically 29 U.S.C. § 216(b), all in an amount to be

      determined at trial.

                                        COUNT IV
                             Minimum Wages Under New York Labor Law

   45. Plaintiff re-alleges and incorporates by reference all allegations in the preceding

      paragraphs as if fully set forth herein.

   46. At all relevant times, Plaintiff was employed by Defendants within the meaning of the

      New York Labor Law §§ 2 and 651.

   47. Defendants willfully failed to compensate Plaintiff with wages at least equal to the

      applicable minimum hourly wage, in violation of the New York Minimum Wage Act,

      specifically New York Labor Law § 652 and 12 N. Y. C. C. R. R. § 142-2.1.

   48. By reason of Defendants' violation of New York Labor Law, Plaintiff is entitled to

      recover from Defendants, jointly and severally, his unpaid minimum wages, liquated

      damages, as well as reasonable attorneys' fees and costs of the action, including interest,

      pursuant to New York Labor Law § 198, all in an amount to be determined at trial.

                                          COUNT V
                          Spread of Hours Under New York Labor Law

   49. Plaintiff re-alleges and incorporates by reference all allegations in the preceding


                                                 7
Case 1:21-cv-03471-MKB-SJB Document 1 Filed 06/21/21 Page 8 of 10 PageID #: 8



      paragraphs as if fully set forth herein.

   50. The NYLL requires employers to pay an extra hour’s pay for every day that an

      employee works an interval in excess of 10 hours pursuant to the NYLL §§190, et seq.,

      and §§650, et seq., and New York State Department of Labor regulations §146-1.6.

   51. The Defendants violated the aforementioned legal requirement.

   52. Plaintiff was thus damaged in an amount to be determined at trial.

                                       COUNT VI
                   Wage Theft Prevention Act Under New York Labor Law

   53. Plaintiff re-alleges and incorporates by reference all allegations in the preceding

      paragraphs as if fully set forth herein.

   54. At all relevant times, Defendants employed Plaintiff within the meaning of the New

      York Labor Law §§ 2 and 651.

   55. Defendants willfully violated Plaintiff’s rights by failing to provide him with the annual

      notices as required by the Wage Theft Prevention Act.

   56. Defendants willfully violated Plaintiff’s rights by failing to provide him with weekly

      wage statements as required by the Wage Theft Prevention Act.

   57. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover

      statutory damages pursuant to the WTPA.

                                     COUNT VII
                       Unpaid Wages Under the New York Labor Law


   58. Plaintiff re-alleges and incorporates by reference all allegations in the preceding

      paragraphs as if fully set forth herein.

   59. At all times relevant to this action, Plaintiff was employed by Defendants within the

      meaning of New York Labor Law §§2 and 651.
                                                 8
Case 1:21-cv-03471-MKB-SJB Document 1 Filed 06/21/21 Page 9 of 10 PageID #: 9



   60. At all relevant times, Defendants had a policy and practice of refusing to pay Plaintiff

      for all hours he worked.

   61. These violations were willful, and lacked a good faith basis, within the meaning of New

      York Labor Law §198, §663, and supporting regulations.

   62. Defendants have failed to pay Plaintiff all wages which are legally owed to him and

      which he earned pursuant to the New York Labor Law and the supporting New York

      State Department of Labor regulations.

   63. Defendants failed to pay Plaintiff wages for hours worked in violation of the New York

      Labor Law Article 6.

   64. Due to Defendants’ violations of the New York Labor Laws, Plaintiff is entitled to

      recovery from Defendants, jointly and severally, for his unpaid wages and an amount

      equal to his unpaid wages in the form of liquidated damages, as well as reasonable

      attorney’s fees and costs of the action, and interest in accordance with NY Labor Law

      §198(1-a).


                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for the following relief:

      A. Issuance of a declaratory judgment that the practices complained of in this

          Complaint are unlawful under New York Labor Law, Article 19, §§ 650 et seq., and

          the supporting New York State Department of Labor regulations;

      B. An award of unpaid minimum wage and overtime wage damages, and an additional

          and equal amount as liquidated damages pursuant to 29 U.S.C. §§ 201 et seq. and the

          supporting United States Department of Labor regulations;

      C. An award of Unpaid wages, and an additional and equal amount as liquidated

                                                9
Case 1:21-cv-03471-MKB-SJB Document 1 Filed 06/21/21 Page 10 of 10 PageID #: 10



             damages pursuant to N.Y. Lab. Law Article 19, §§ 650 et seq., and the supporting

             New York State Department of Labor regulations;

        D. An award of damages for all unpaid minimum wages, unpaid overtime, as well as

             an award of damages owed to Plaintiff on account of Defendants’ failure to abide by

             the applicable NYLL, FLSA, and Wage Theft Prevention Act statutes and

             regulations.

        E. Punitive damages;

        F. Pre-judgment interest;

        G. Post-judgment interest;

        H. An injunction requiring Defendants to pay all statutory-required wages and comply

             with all other legal requirements as detailed in this Complaint, pursuant to the FLSA

             and NYLL;

        I.   Attorneys’ fees and costs of the action; and

        J.   Such other relief as this Court shall deem just and proper.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

 by jury on all questions of fact raised by the Complaint.

 Dated: New York, New York
        June 21, 2021
                                               /s Heng Wang__________________
                                               By: Heng Wang (HW0786)
                                               Heng Wang & Associates, P.C.
                                               305 Broadway, 7th Floor
                                               New York, NY 10007
                                               Tel:   (212) 203-5231
                                               heng.wang@wanggaolaw.com
                                               Attorneys for Plaintiff



                                                 10
